





CITATION: R. v. Lights, 2011
      ONCA 163



DATE:  20110301



DOCKET: C50539



COURT OF APPEAL FOR ONTARIO



OConnor A.C.J.O., Simmons and Blair JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



Michael Lights



Appellant



Daniel A. Stein, for the appellant



Grace Choi, for the respondent



Heard:  February 28, 2011



On appeal from the sentence imposed by Justice G. Trotter of
          the Ontario Court of Justice dated July 6, 2007.



APPEAL BOOK ENDORSEMENT



[1]

We have carefully reviewed the trial judges reasons.  We see no error
    in the trial judges decision to sentence the appellant as an adult, nor his
    decision to impose a sentence of eight years less credit for time served to be
    served in a youth facility.

[2]

The appeal is dismissed.


